McDonnell v Mirabella (2020 NY Slip Op 06671)





McDonnell v Mirabella


2020 NY Slip Op 06671


Decided on November 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 13, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CURRAN, TROUTMAN, AND DEJOSEPH, JJ.


1054 CA 19-02294

[*1]MICHAEL T. MCDONNELL, PLAINTIFF-APPELLANT,
vTODD MIRABELLA, ET AL., DEFENDANTS, MESUT VARDAR AND CENTRAL REAL ESTATE INSPECTIONS, INC., DEFENDANTS-RESPONDENTS. 


DAVIDSON FINK LLP, ROCHESTER (DAVID RASMUSSEN OF COUNSEL), FOR PLAINTIFF-APPELLANT.
HASHMI LAW FIRM, ROCHESTER (KAMRAN F. HASHMI OF COUNSEL), FOR DEFENDANT-RESPONDENT MESUT VARDAR.
GOLDBERG SEGALLA LLP, BUFFALO (RAUL E. MARTINEZ OF COUNSEL), FOR DEFENDANT-RESPONDENT CENTRAL REAL ESTATE INSPECTIONS, INC. 

	Appeal from an order of the Supreme Court, Monroe County (J. Scott Odorisi, J.), entered September 26, 2019. The order, insofar as appealed from, granted that part of the motion of defendant Mesut Vardar seeking summary judgment dismissing the complaint against him and granted the motion of defendant Central Real Estate Inspections, Inc., for summary judgment dismissing the complaint against it. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: November 13, 2020
Mark W. Bennett
Clerk of the Court